McMahan, J.
Appellee filed a claim for services rendered her *700mother, Fredericka Meyer, during her lifetime. The cause has been twice tried by jury. On the first trial there was a verdict in favor of appellee for $555. A new trial having been granted, the jury on the second trial returned a verdict for $1,200. Judgment was rendered for $1,200. The only contention made by appellant is that the verdict is not sustained by sufficient evidence.
The facts in this case are very similar to the facts in Wainwright Trust Co., Admr., v. Kinder (1918), 69 Ind. App. 88, 120 N. E. 419, where the authorities applicable are collected.
It is not necessary for us to discuss the law or to set out the evidence. We have given both the law and the evidence careful consideration, and hold that under the law as stated in the case cited, the evidence is sufficient to support the verdict of the jury. There was no error in overruling the motion for a new trial. Judgment affirmed.